The petitioner seeks in this proceeding an order directing the commissioners of taxes and assessments, who constitute the board of taxes and assessments of the city of New York, to permit him, on his own behalf and on behalf of others named, to examine the annual record of the assessed valuation of real and personal estate of the borough of Manhattan for the year 1901.
The petitioner alleges in substance that he is a taxpayer upon property within the city of New York assessed at more than one thousand dollars, and that he also represents various taxpayers as executor, trustee, or attorney at law; that inspection of said record has been denied him.
The Special Term, after hearing counsel for the petitioner and the commissioners, granted the order for inspection, specifying the time and manner thereof.
The petitioner deeming himself aggrieved by the limitations placed upon the inspection and the refusal to allow a general inspection, appealed to the Appellate Division where the order was unanimously affirmed. An appeal was then taken to this court.
The Greater New York charter provides (§ 892) that said record shall be open for examination and correction from the second Monday in January until the first Monday in May, and that during the time the books are open for inspection the fact shall be advertised in the City Record.
Section 1545 of the charter provides that in case such inspection is refused the taxpayer making the application may apply to any justice of the Supreme Court for an order allowing it at such time and in such manner as the justice shall authorize.
In opposing the motion of the petitioner the commissioners showed that the record in question for the year 1901, exclusive *Page 400 
of the books of assessment of shares of bank stock, in the borough of Manhattan, consists of eleven volumes containing 50,815 names; that during this time of public examination these books are in constant use in furnishing information to persons applying for the revision and correction of assessments against them, the average number of applications daily being from seven to eight hundred. It is apparent that the inspection accorded the taxpayer must be reasonably regulated or it would be impossible to complete the work of revision and correction between January and May.
The only question presented for determination at this time is whether the petitioner has been awarded his statutory rights in this particular proceeding.
The petitioner asked inspection on his own behalf individually, on his own behalf as executor or trustee, and in his capacity as attorney at law consulted by various persons, some of whom had been notified they were assessed, some of whom had received no notices, but who, as petitioner was informed and believed, had been assessed, and some of whom petitioner had no reason to believe had been assessed, but who had requested him as their attorney to determine such fact by an inspection of the record.
The Special Term granted the prayer of the petition, and the commissioners were ordered to allow the petitioner to make such inspection at the times and in the manner set forth in the order, as follows:
"(1) That the inspection shall be made between the hours of nine and ten in the morning of such day or days within ten days after the service of a copy of this order upon the board of taxes and assessments as that board may indicate as most convenient for the dispatch of public business.
"(2) That the leave of the petitioner to inspect the books is limited to an inspection of the assessments affecting either the petitioner individually, or as executor, or trustee, or taxpayers whom the petitioner represents as attorney.
"(3) That before the petitioner proceeds to inspect the records of the assessed valuations of real and personal property in *Page 401 
the borough of Manhattan for the year 1901, he shall furnish the commissioners of taxes and assessments with the names of the estates which he represents as executor or trustee, or in any representative capacity, and the names of the taxpayers whom he claims to represent as attorney.
"(4) That the entries in the record of assessed valuations of real and personal property in the borough of Manhattan for the year 1901, as indicated by the list of names directed to be furnished as above, may be, and the commissioners are required, as directed above, to furnish the petitioner opportunity to inspect under their personal supervision, or that of such officer, clerk or employee of the department as they may designate for that purpose.
"And it is further ordered that the petitioner's application for a general and unlimited inspection is denied."
We are of opinion that the terms of this order are reasonable and enable the petitioner to acquire all the specific information asked for by him individually and as executor or trustee, and as an attorney at law representing certain clients who are taxpayers.
While the provisions of the charter are to be construed with a due regard for the interests of the individual taxpayer, it is also the duty of the court to protect the rights of the taxpayers as a body, and so regulate inspection that the vast volume of public business in the office of the commissioners can be duly transacted.
If each taxpayer in the borough of Manhattan is vested with the absolute statutory right to make a general and unlimited inspection of the eleven volumes of the record, containing 50,815 names, it is perfectly apparent that the work of revision and correction, within the short time allowed by law, would be impossible.
We are not called upon at this time to determine the limits of a taxpayer's right of inspection.
In the case at bar the petitioner has been allowed to examine his individual assessment and the assessment of all those taxpayers he represents in any capacity, and the only claimed *Page 402 
right denied him is a general and unlimited inspection of the record.
The necessity for examining the tax record will undoubtedly arise in many cases and under varying circumstances not to be anticipated, and each application must, therefore, be dealt with according to its peculiar facts; the courts will see to it that the rights of the taxpayer are properly protected.
We decide in this case that the prayer of the petitioner was properly granted as to the specific information he sought, and that the limitations and conditions imposed by the court as to the time and manner of inspection were lawful and reasonable.
Also that the petitioner was not entitled, under the facts disclosed, to a general and unlimited personal inspection of the eleven volumes of the personal tax record, relating to the borough of Manhattan.
The order appealed from should be affirmed, with costs.